IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00084-CV
 
Maria Rivera,
                                                                      Appellant
 v.
 
Mary Ann Novosad,
                                                                      Appellee
 
 

From the 12th District Court
Madison County, Texas
Trial Court # 01-9666-012-01
 

MEMORANDUM Opinion

 




          Appellant
Maria Rivera has filed a motion to dismiss her appeal stating the appeal has
now been resolved and the settlement reached is final.  
          This
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).  Costs are taxed
against Appellant.  Id. (d).
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before Chief Justice
Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed March 16, 2005
[CV06]


. 27.1(b).  According to Rule 27.1(b), a premature notice of
appeal takes effect in a criminal case “on the same day, but after, . . . the appealable order is
signed by the trial court.”  Id.  We are willing to wait a reasonable time for the trial court to sign
an order adjudicating the merits of McIntosh’s motion for DNA testing.  See Cravin v. State, No.
01-01-1166-CR, 2002 Tex. App. LEXIS 8494, at *3 (Tex. App.—Houston [1st Dist.] Nov. 27,
2002, no pet. h.) (written order required for post-conviction DNA appeal).  But, if a supplemental
record containing such an order is not filed with the Clerk of this Court on or before 5:00 p.m.
on December 27, 2002, we will dismiss this appeal for want of jurisdiction.


 See Cook v. Lernout
& Hauspie Med. Servs. Div., 68 S.W.3d 285, 286 (Tex. App.—Waco, order), disp. on merits,
76 S.W.3d 203 (Tex. App.—Waco 2002, no pet.).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Justice Gray dissenting)
Order issued and filed December 11, 2002
Publish